                        IN THE UNITED STATES DISTRICT COURT
                        FOR THE MIDDLE DISTRICT OF ALABAMA
                                  EASTERN DIVISION


 UNITED STATES OF AMERICA                           )
                                                    )
          v.                                        )      CR. NO. 3:19-cr-231-ALB-SMD-2
                                                    )
 BRANDON TYRONE MATTHEWS                            )

                                            ORDER

       Upon consideration of the motion for Writ of Habeas Corpus Ad Prosequendum filed

June 12, 2019, and for good cause shown, it is

       ORDERED that the motion is GRANTED. The Clerk of this Court is hereby DIRECTED

to issue a Writ of Habeas Corpus Ad Prosequendum addressed to Elmore County Jail, Wetumpka,

Alabama, commanding them to deliver Brandon Tyrone Matthews, to any United States Marshal

or Deputy United States Marshal, and directing said Marshal or Deputy to bring said prisoner

before this court to be held at Montgomery, Alabama, on July 30, 2019, at 10:30 a.m., and to return

the prisoner to said official when the court shall have finished with him.

       DONE this _____ day of June, 2019.



                                                        ____________________________________
                                                        STEPHEN MICHAEL DOYLE
                                                        UNITED STATES MAGISTRATE JUDGE
